Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20         PageID.267    Page 1 of 10



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


RANDALL ROBINSON, on behalf of
Himself and others similarly situated,

       Plaintiff,                              Case No.: 2:19-cv-12228-PDB-SDD
                                               Hon. Paul D. Borman
v.

SHEPPARD PERFORMANCE GROUP, INC.,
A Domestic Profit Corporation, JAMES A.
SHEPPARD, and MELISSA GUY, individually,
CONTINENTAL STRUCTURAL PLASTICS, INC.
A Foreign Profit Corporation, and WEBASTO
CONVERTIBLES USA, INC., a Domestic Corporation,
     Defendants.
____________________________________

     JOINT MOTION TO APPROVE FLSA SETTLEMENT AND DISMISS
                       WITH PREJUDICE

       COME NOW, Plaintiff, RANDALL ROBINSON (“Named Plaintiff”), on

behalf of himself and others similarly situated (collectively “Plaintiffs”), and

Defendants, SHEPPARD PERFORMANCE GROUP, INC., JAMES A.

SHEPPARD,           and     MELISSA      GUY,      individually,    CONTINENTAL

STRUCTURAL PLASTICS, INC., and WEBASTO CONVERTIBLES USA, INC.

(collectively “Defendants”) (all parties collectively referred to as the “Parties”), by

and through their respective undersigned counsel, hereby jointly file this Joint

Motion for approval of the settlement agreement between the Plaintiff and

                                           1
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20          PageID.268   Page 2 of 10



Defendants and dismissing the case with prejudice. In support, the Parties state as

follows:

                                 BACKGROUND

   1.        This is an action for unpaid wages brought under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et. seq.

   2.        The Named Plaintiff filed his Complaint in the above-captioned action

on July 29, 2019 (ECF No. 1) and his Amended Complaint on August 23, 2019

(ECF No. 11) (“the Lawsuit”), alleging that Defendants violated the FLSA on his

own behalf and behalf of all similarly situated employees.

   3.        Named Plaintiff alleged that Defendants violated the FLSA by failing

to compensate him and others similarly situated at one and one-half times regular

rate of pay for hours worked in excess of forty (40) hours.

   4.        Following the commencement of the Lawsuit, three additional

individuals, Randy Robinson, Stephanie Stout, and Rayna Walker, signed written

consents to join the Lawsuit as opt-in plaintiffs, pursuant to 29 U.S.C. § 216(b) (the

“Opt-in Plaintiffs”). Two individuals – Lamar Williams, and Anthony Williams -

also consented to join the matter as opt-in plaintiffs but later withdrew said consent

(ECF No. 34).

   5.        The parties, through their counsel, are familiar with the facts of the

   6.        Lawsuit and the legal issues raised by the pleadings.


                                          2
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20      PageID.269    Page 3 of 10




   7.        The parties exchanged wage documents, including pay and time

records for the Named and Opt-In Plaintiffs.

   8.        After reviewing these wage documents the parties engaged in

settlement negotiations and formed the terms and conditions of settlement as the

product of those negotiations, which were conducted at arm’s length between the

parties and their respective counsel.

   9.        As a result of the exchange and review of these documents, there

remained genuine material disputes, which include:

             a.    Whether Defendant Webasto Convertibles USA, specifically,

    was a joint-employer of Named Plaintiff as a matter of law;

             b.    Whether there were mitigating circumstances, and/or objective

    and subjective good faith, in Defendants’ pay practices that would call for

    eliminating altogether or limiting liquidated damages and attorney fees to less

    than 100% of actual amounts found owing.

             c.    Whether Named Plaintiff or any of the Opt-In Plaintiffs are owed

    any additional overtime compensation by any of the Defendants.

             d.    Whether Defendants’ alleged violation of the FLSA was willful.

   10.       Upon careful review of the records and defenses, Named Plaintiff

agreed to settle this matter, and believes that he and the Opt-In Plaintiffs are

receiving a fair, adequate, and reasonable settlement compensation for alleged

                                         3
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20       PageID.270   Page 4 of 10




unpaid wages and liquidated damages owed with based ono the Named and Opt-In

Plaintiffs’ FLSA Claims.

   11.      The settlement was the result of arm’s length negotiations where the

Parties were represented by counsel.

   12.      Plaintiffs’ attorneys’ fees, costs and expenses, in the amount of Four

Thousand Five Hundred Seventy-One Dollars and Thirty Cents ($4,571.30) were

negotiated and agreed upon by the Parties.

   13.      While the language and non-monetary terms of the settlement

agreement apply equally to the Named and Opt-In Plaintiffs, the monetary payments

are individualized for each, based on their alleged individualized damages.

   14.      Specifically, the monetary payment the Plaintiffs are to receive,

inclusive of liquidated damages is as follows:

            a. Randall Robinson        $4,400.95

            b. Randy Robinson          $408.36

            c. Stephanie Stout         $2,034.58

            d. Rayna Walker            $921.84

   15.      The settlement represents fair, adequate and reasonable relief to the

Named and Opt-In Plaintiffs based on the alleged damages each individual claims

to have incurred and relative to the genuine and material disputes between the

Parties, which would have otherwise have been litigated.

                                         4
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20         PageID.271    Page 5 of 10




   16.         Should the Court Grant the Joint Motion to Approve FLSA Settlement,

the Parties respectfully request the court Dismiss this matter with prejudice pursuant

to the Proposed Joint Stipulation for Voluntary Dismissal with Prejudice. See ECF

Nos. 34, 35.

   17.         The parties have conferred pursuant L.R. 7.1(a) and agree and stipulate

to this Motion and waive hearing upon the Motion subject to the Court approving

settlement and Dismissing this matter with Prejudice and without costs to the

parties.
       WHEREFORE, the Parties respectfully request that the Court enter an Order

approving the Settlement Agreement and dismiss the case with prejudice.




                                           5
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20       PageID.272    Page 6 of 10



                   STATEMENT OF ISSUES PRESENTED

      Whether the Court should approve the Parties’ FLSA settlement as a “fair,

adequate and reasonable” resolution of a bona fide dispute based on the genuine

issues of fact and law that remained between the parties to be litigated, namely:

             a. whether Webasto Convertibles USA, Inc. was a joint-employer of

    named and opt-in plaintiffs as a matter of law;

             b. whether there were mitigating circumstances, and/or objective and

    subjective good faith, in Defendants’ pay practices that would call for

    eliminating altogether or limiting liquidated damages to less than 100% of

    actual amounts found owing;

             c. whether Named Plaintiff or any of the Opt-In Plaintiffs are owed any

    additional overtime compensation by any of the Defendants;

             d. whether Defendants’ alleged violation of the FLSA was willful.


       Plaintiffs’ Answers:     Yes

       Defendants’ Answer:      Yes




                                         6
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20         PageID.273    Page 7 of 10



                           MEMORANDUM OF LAW

      An employee’s rights to a minimum wage and overtime premium wages
under the FLSA are mandatory and are not subject to bargaining, waiver, or
modification by contract or settlement. Brooklyn Sav. Bank v. O’Neil, 324 U.S.
697, 706 (1945). An exception to that general rule exists when a bona fide dispute
arises between the employee and employer, and that dispute is settled under court
supervision. Crawford v. Lexington-Fayette Urban Cty. Gov’t, No. 06-299, 2008
WL 4724499, at *3 (E.D. Ky. Oct. 23, 2008) (citing Lynn’s Food Stores v. U.S.,
679 F.2d 1350 (11th Cir. 1982)). The Court’s obligation in reviewing settlements
of FLSA claims is to “‘ensure that the parties are not, via settlement of [the] claims,
negotiating around the clear FLSA requirements of compensation for all hours
worked, minimum wages, maximum hours, and overtime.’” Rotuna v. W. Customer
Mgmt. Group LLC, 2010 WL 2490989, at *5 (N.D. Ohio June 15, 2010) (quoting
Collins v. Sanderson Farms, Inc., 569 F. Supp. 2d 714, 719 (E.D. La. 2000)).
      This matter involves allegations of overtime violations. See ECF Nos. 1, 11.
Named and opt-in plaintiffs allege that they were paid straight time for all hours
worked but that Defendants did not pay them overtime for hours worked in excess
of 40 hours per workweek as required by the FLSA. The Parties exchanged
documents and discussed the merits of the matter via several correspondence.
Proposals were exchanged, in particular related to the extent of potential overtime
hours owed and at what percentage liquidated damages should be calculated.
Defendants Sheppard Performance Group, Inc. and Continental Structural Plastics
Inc. kept clear records of hours worked from which overtime calculations were

                                          7
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20        PageID.274    Page 8 of 10




made.     Ultimately, the parties were able to agree upon figures for overtime,
liquidated damages and attorney’s fees and costs.        Attorneys’ fees, costs and
expenses were agreed to be Four Thousand Five Hundred Seventy-One Dollars and
Thirty Cents ($4,571.30).      Plaintiffs’ specific settlement amounts for alleged
overtime and liquidated damages were agreed to at the following amounts:


        Randall Robinson $4,400.95

        Randy Robinson     $408.36

        Stephanie Stout    $2,034.58

        Rayna Walker       $921.84

        While Defendants deny all liability, the settlement reached provides the

Named and Opt-In Plaintiffs with fair, adequate, and reasonable payment terms in

light of the fact that the issues of fact and law discussed above would have otherwise

been litigated. As such, the Court should approve the settlement, and dismiss the

case with prejudice.

                                  CONCLUSION

        The Parties voluntarily agreed to the terms of their settlement, which reached

at arm’s length. All Parties were counseled and represented by their respective

attorneys throughout the litigation and settlement process. The settlement provides

named and opt-in plaintiffs with fair, adequate and reasonable relief based on their

allegations that Defendants’ violated the FLSA and in light of the issues that may

                                           8
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20      PageID.275   Page 9 of 10



have otherwise required extensive litigation. Accordingly, the Parties jointly and

respectfully waive hearing upon this Motion and request that this Court approve the

terms of the Settlement Agreement and dismiss this case with prejudice and without

costs to any party.


Respectfully Submitted,

/s/ /w permission John A. Schipper          /s/ w/ permission Faith M. Gaudaen
________________________________            _______________________________________
JOHN A. SCHIPPER (P68770)                   FAITH M GAUDAEN (P59469)
Disability & Benefits Associates of         Kemp Klein Law Firm
Michigan, PLC                               Attorneys for Defendants
Attorney for Plaintiff                      Sheppard Performance Group, James
200 E. Big Beaver Road                      Sheppard, Melissa Guy, and
Troy, MI 48083                              Continental Structural Plastics
(248) 729-2414                              201 W. Big Beaver Rd., Ste. 600
jschipper@disabilitybenefitsmi.com          Troy, MI 48084
                                            (248) 619-2580
                                            faith.gaudaen@kkue.com


Gary C. Ankers____________
GARY C. ANKERS (P41599)
Littler Mendelson, P.C.
Attorney for Defendant Webasto
Convertibles USA, Inc.
200 Renaissance Center
Suite 3110
Detroit, Michigan 48243
313.202.3222
gankers@littler.com

Dated: January 21 2020




                                        9
Case 2:19-cv-12228-PDB-SDD ECF No. 35 filed 01/21/20     PageID.276   Page 10 of 10




                         CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was
       served upon all parties and/or attorneys of record to the above cause
       herein at their respective addresses as disclosed on the pleadings on
       January 21, 2020, via:

                  U. S. Mail                           Facsimile
           X      ECF Filing                           Hand Delivery
                  E-Mail                               Federal Express

                                         /s/ Gary C. Ankers
                                         Gary C. Ankers




                                        10
